 



COMMERCIAL PAPER PLACEMENT AGREEMENT
     THIS AGREEMENT is entered into as of October 30, 2006, by and between CHS
Inc., (hereinafter referred to as “Issuer”), a corporation with a place of
business at 5500 Cenex Dr., Inver Grove Heights, MN 55077, and M&I Marshall &
Ilsley Bank (hereinafter referred to as “Agent”), 770 North Water Street,
Milwaukee, Wisconsin 53202.
WITNESSETH:
     WHEREAS, Issuer desires to sell, from time to time, interest bearing or
discounted short-term unsecured debt obligations having maturities of no more
than two hundred seventy (270) days (hereinafter such debt obligations being
referred to as “Commercial Paper”); and
     WHEREAS, Issuer desires to retain Agent to advise Issuer with respect to
its issuance of Commercial Paper, to solicit purchasers for such Commercial
Paper as Issuer from time to time advises Agent it desires to issue, and to
place Commercial Paper with purchasers (hereinafter “Purchaser” or
“Purchasers”); and
     WHEREAS, Issuer desires to compensate Agent for the services Agent will be
performing for Issuer from time to time as herein described.
     NOW, THEREFORE, in consideration of the premises and the undertakings
hereinafter set forth, Issuer and Agent hereby agree as follows:

     
Section 1.
  Definitions. As used in this Agreement, including the Exhibits attached
hereto, the following terms shall have the following meanings (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):
 
   
 
  “Authorized Persons of Issuer” shall mean the individuals whose names appear
in Exhibit A attached hereto and made a part hereof (as such Exhibit may be
revised from time to time by written notice given to Agent by Issuer).
 
   
 
  “Credit Facilities” shall mean those borrowing facilities listed on the
Certificate attached hereto as Exhibit B, as such Certificate may be amended
from time to time by the Issuer as provided herein.
 
   
 
  “Issuer’s Book Entry Commercial Paper Transaction” shall mean Issuer’s
Commercial Paper which Agent has placed from time to time with a Purchaser, with
the issuance and sale of such Commercial Paper, including the par amount, rate,
discount (if applicable) and maturity thereof, (i) being manifested on Issuer’s
books and records, and (ii) not being represented by a promissory note
instrument of Issuer.
 
   
 
  “Issuer’s Commercial Paper” shall mean Issuer’s interest bearing or discounted
short-term unsecured debt obligations placed by Agent from time to time with a
Purchaser and issued hereunder, evidenced by Issuer’s Book Entry Commercial
Paper Transactions, issued in minimum par values of $100,000.

 



--------------------------------------------------------------------------------



 



     
 
  “Settlement Date” shall mean the date on which payment in immediately
available funds is made to Issuer for Commercial Paper sold by Agent hereunder.
 
   
Section 2.
  Limits on Issuer’s Commercial Paper. Issuer covenants and agrees that the
outstanding principal amount owing under Issuer’s Commercial Paper shall not at
any time exceed $25,000,000.
 
   
Section 3.
  Certain Relationships Created Between Issuer and Agent; Scope of Agent’s
Duties. Agent will be acting hereunder as Issuer’s agent to assist Issuer in
selling Issuer’s Commercial Paper without recourse and solely upon the order and
for the account of Issuer. Agent will limit its solicitation of prospective
Purchasers of Issuer’s Commercial Paper to institutional investors or other
sophisticated investors who normally purchase commercial paper. Agent will not
make any general solicitation or advertisement to the public with respect to a
particular placement of Issuer’s Commercial Paper. Issuer’s Commercial paper
shall be issued in reliance upon the commercial paper exemption from
registration contained in Section 3(a)(3) of the Securities Act of 1933, as
amended (“Section 3(a)(3)”), and the appropriate exemption from registration
contained in applicable state securities laws. Agent will in no event purchase
or repurchase Issuer’s Commercial Paper for Agent’s own account, nor will Agent
take any ownership interest of any kind in any of the Issuer’s Commercial Paper
placed hereunder. Issuer understands and agrees that Agent may charge Purchasers
agency fees in connection with facilitating purchase transactions of Issuer’s
Commercial Paper for their accounts.
 
   
Section 4.
  Procedures. With respect to the sale from time to time of Issuer’s Commercial
Paper, the Agent and Issuer shall follow the procedures described in this
Section:
 
   
 
  (a) When Issuer desires Agent’s assistance in the sale of Issuer’s Commercial
Paper, an Authorized Person of Issuer will contact a duly authorized employee of
Agent and inform Agent of the amount of commercial paper that Issuer desires to
issue. Such Authorized Person of Issuer and authorized employee of Agent will
then mutually agree on other details respecting the proposed issuance of
Issuer’s Commercial Paper, including, without limitation, rate, discount (if
applicable), maturity date and proposed Settlement Date.
 
   
 
  (b) Following such advice from Issuer referred to in subparagraph (a), Agent
will solicit Purchasers for Issuer’s Commercial Paper as described in Section 3.
Upon negotiating a sale to Purchaser, on each Settlement Date, Agent will credit
Issuer’s Account #39417796 with Agent, with credit advice to Issuer, in
immediately available funds the total net proceeds of Issuer’s Commercial Paper.
 
   
 
  (c) Daily cutoff time for same day settlement shall be 12:00 Noon.

2



--------------------------------------------------------------------------------



 



     
 
  (d) On the maturity dates specified the Agent shall charge Issuer’s Account #
39417796 with Agent, with debit advice to Issuer, for the par amount and
interest (if applicable) with respect to Issuer’s Commercial Paper maturing on
such dates, and Agent shall forthwith credit such amounts in immediately
available funds to Purchasers.
 
   
 
  (e) So long as Issuer has Issuer Commercial Paper outstanding hereunder,
Issuer agrees to maintain with Agent the accounts referred to in subparagraphs
(b) and (d) above.
 
   
 
  (f) Agent may establish and utilize clearing accounts as may be necessary or
appropriate to carry out the transactions contemplated by this section.
 
   
Section 5.
  Substitution. If at any time requested in writing by Agent, Issuer shall
promptly issue and deliver to Agent a promissory note in customary form, payable
to bearer or to Agent (as designated by Agent), in substitution for and in
cancellation of any Issuer Book Entry Commercial Paper Transaction. Agent will
make such substitution request of Issuer only in the event that a Purchaser has
requested Agent to obtain delivery and possession of a promissory note to
evidence Issuer’s obligation to purchaser, in lieu of and in substitution for
Issuer’s Book Entry Commercial Paper Transaction. Upon maturity of any such
substituted promissory note, the payment procedures specified in Section 4(d)
above shall be followed, and Agent thereafter shall promptly return to the
Issuer the original promissory note marked “paid”.
 
   
Section 6.
  Termination. Either the Issuer or Agent may terminate this Agreement at any
time by written notice to the other, but such termination shall not affect their
respective rights, duties and obligations with respect to Issuer’s Commercial
Paper transactions entered into prior to such termination.
 
   
Section 7.
  Financial Reports and Credit Facility Certificates. On a quarterly basis,
Issuer will submit financial statements or Forms 10-Q or Form 10-K to Agent
showing the results of Issuer’s operations for the preceding 3 months. In
addition to such financial statements, Issuer will provide Agent with a
certificate substantially similar to Exhibit B attached hereto, signed by an
Authorized Person of Issuer, certifying to Agent that Issuer has confirmed
Credit Facilities in place to cover Issuer’s Commercial Paper then outstanding.
 
   
Section 8.
  Agent’s Fees to Issuer. Agent will charge and collect from Issuer, on a
monthly basis, fees for Agent’s services, determined as provided in this
Section. On the 1st day of each month, Agent will charge and collect fees from
Issuer’s Account number 39417796 for each Issuer Book Entry Commercial Paper
Transaction during the preceding month

3



--------------------------------------------------------------------------------



 



     
 
  (each such transaction being hereinafter referred to as a “Unit”.) Fees for
each Unit will be determined by multiplying the principal amount of each Unit
times a rate of .20% per annum for the number of days from and including
Settlement Date to the scheduled maturity date of the Unit, calculated on the
basis of a year of 360 days; provided, however, that the minimum per Unit fee in
any event shall be $10.00.
 
   
Section 9.
  Issuer Covenants, Representations and Warranties. Issuer covenants and agrees
that at no time will the Issuer issue or have outstanding commercial paper in an
aggregate principal amount in excess of the greater of (1) the sum of
(a) Issuer’s operating expenses for the most recently-completed 12-month period,
(b) Issuer’s current assets as of the last day of such 12-month period, and
(c) Issuer’s investments in high quality debt instruments (excluding those
included in (b) above) having a remaining term to maturity of one year or less,
or (2) the aggregate amount of funds applied by Issuer to “current transactions”
(as used in Section 3(a)(3)). Issuer covenants and agrees that it will at all
times, so long as there is Issuer Commercial Paper outstanding hereunder, have
and maintain confirmed Credit Facilities in place and available to be drawn upon
in an amount at least equal to amounts outstanding under Issuer’s Commercial
Paper. Issuer will pay all such fees and charges as may become due and owing to
keep such Credit Facilities valid, binding and in full force and effect and, at
any time during which Issuer’s Commercial Paper is being offered or sold, will
not take or refuse to take any action, or permit any condition to arise or
occur, which constitutes, or which with the passage of time or service of
notice, or both, would constitute an event of default or a potential event of
default under any of Issuer’s Credit Facilities. Issuer agrees to provide Agent
with prompt notice of any such event of default or potential event of default.
Issuer represents and warrants to Agent that the execution of this Agreement and
performance by Issuer hereunder have been duly authorized by all necessary
corporate action, and Issuer shall deliver to Agent at the time of executing
this Agreement a Certificate substantially similar to Exhibit C attached hereto,
confirming such due corporate authority and related matters. Issuer further
represents and warrants that its execution and performance hereunder will not
contravene or otherwise be in conflict with any bylaw, agreement, understanding
or order related to Issuer or as to which Issuer is a party. Issuer’s
representations and warranties contained herein shall survive execution of this
Agreement.
 
   
Section 10.
  Information Reporting. Agent shall comply with all applicable information
reporting and backup withholding requirements imposed on Agent under the
Internal Revenue Code of 1986, as amended, arising from Agent’s role as
“middleman” as defined in IRS Reg. 1.6049-4(F)(4), with respect to interest
payments on Issuer’s Commercial Paper placed by Agent with Purchasers.

4



--------------------------------------------------------------------------------



 



     
Section 11.
  No Legal Advice. In entering into this Agreement, Issuer acknowledges that
Agent has not rendered to Issuer, nor has Issuer sought from Agent, legal advice
of any kind of nature respecting the subject matter contained herein or the
duties to be performed hereunder by the parties hereto, and Issuer has relied
upon advice and opinions of its counsel with respect to this Agreement.
 
   
Section 12.
  Entire Agreement. This Agreement, including the Exhibits attached hereto,
contains and constitutes the entire and only agreement and understanding by and
between Issuer and Agent respecting the subject matter hereof, and cannot be
changed, modified, supplemented, amended or waived except as expressly set forth
in a written instrument signed by an Authorized Person of Issuer and an
authorized employee of Agent.
 
   
Section 13.
  Governing Law. The terms and provisions of this Agreement and the rights,
duties and obligations of Issuer and Agent hereunder shall be governed by and
construed in accordance with the laws of the State of Wisconsin.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Issuer and Agent have caused this Agreement to be
signed by duly authorized officers, as of the day and year first above written.

             
 
  ISSUER:   CHS Inc.    
 
           
 
  By:   /s/ John Schmitz
 
   
 
           
 
  Its:   Executive Vice President & Chief Financial Officer    
 
           
 
  AGENT:   M&I MARSHALL & ILSLEY BANK    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AUTHORIZED PERSONS OF ISSUER
     The following persons, who hold the respective titles shown below, have
been authorized by appropriate corporate action of Issuer to sign documents and
from time to time to instruct the M&I Marshall & Ilsley Bank (“Agent”) on behalf
of Issuer in connection with the Commercial Paper Placement Agreement, dated
October 30, 2006, between Issuer and Agent:

              Name   Title   Signature    
John D. Johnson
  President and Chief Executive Officer   /s/ John D. Johnson
 
   
 
           
John Schmitz
  Executive Vice President and Chief Financial Officer   /s/ John Schmitz
 
   

     This Authorization shall remain in full force and effect until Issuer
delivers a replacement Authorization in writing to the Agent, and until such
delivery Agent may rely fully on the authority granted by Issuer to the persons
above named.
     Dated October 30, 2006.

                  Issuer: CHS Inc.    
 
           
 
  By:   /s/ John Schmitz
 
   
 
           
 
  Its:   Executive Vice President & Chief Financial Officer    

2



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATION OF CREDIT FACILITIES
     Pursuant to Section 7 of the Commercial Paper Placement Agreement dated
October 30, 2006 entered into by and between CHS Inc. (“Issuer”) and M&I
Marshall & Ilsley Bank (“Agent”), Issuer hereby certifies to Agent that (i) the
following Lines of Credit (“Credit Facilities”) have been granted or issued in
favor of Issuer by the banks named below (individually, a “Bank” and
collectively, the “Banks”) in the amounts designated below; (ii) there is
presently available for drawing by Issuer under such Credit Facilities the
amounts designated below, and such amounts are sufficient to repay at maturity
all Issuer’s Commercial Paper presently outstanding; (iii) all such Credit
Facilities are confirmed, in place and in full force and effect for the purposes
intended thereby, including, without limitation, the repayment by Issuer of
amounts due upon the maturity of Issuer’s Commercial Paper; (iv) there are no
fees or charges due from the Issuer to any Bank for any such Credit Facilities
which as of this date remains unpaid; and (v) Issuer is not in default of any
term or condition included in any agreement or document establishing or renewing
any such Credit Facilities, or included in any other instrument, document or
agreement related thereto:

                      Amount Presently   Date Line Name of       Available  
Granted or Issuing Bank   Amount of Line   Under Line   Last Renewed
CoBank
  $ 1,100,000,000   $ 950,000,000   05/18/2006
 
           
 
           
 
           
 
           

     Issuer agrees to notify Agent promptly in writing in the event that any
Bank listed above (i) refuses to renew any Credit Facilities; (ii) changes the
amount of any Credit Facilities or any material term or condition related
thereto; or (iii) has declared the Issuer (whether orally or in writing) to be
in default of any term or condition of any agreement or instrument related to
any Credit Facilities.

                  Issuer: CHS Inc.    
 
           
 
  By:   /s/ John Schmitz
 
   
 
           
 
  Its:   Executive Vice President & Chief Financial Officer    
 
           
 
  Date:   October 30, 2006    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CERTIFICATE AND DESIGNATION OF AUTHORITY REGARDING
COMMERCIAL PAPER PLACEMENT AGREEMENT
     This Certificate and Designation of Authority is provided to M&I Marshall &
Ilsley Bank (“Agent”) in accordance with Section 9 of the Commercial Paper
Placement Agreement dated October 30, 2006 (the “Agreement”) by and between
Agent and CHS Inc. (“Corporation”).
     WHEREAS, by resolution dated July 7, 2006, a certified copy of which is
attached hereto, the Board of Directors of the Corporation has authorized the
issuance by the Corporation of up to $25,000,000 of discounted short-term
unsecured debt obligations, with maturities of such obligations not to exceed
270 days (hereinafter such debt obligations being referred to as “Commercial
Paper”); and
     WHEREAS, the resolution provides for the Corporation’s retention of Agent
to advise Corporation with respect to its issuance of Commercial Paper, to
solicit purchasers for such Commercial Paper, and to place Commercial Paper with
purchasers, and further authorizes the Corporation’s performance under the
provisions of the Agreement; and
     WHEREAS, the resolution authorizes the President and Chief Executive
Officer or the Executive Vice President & Chief Financial Officer to undertake
all actions and execute all documents and instruments on the Corporation’s
behalf as may be necessary or appropriate to appoint Agent and to issue
Commercial Paper from time to time; and
     WHEREAS, the resolution further authorizes the President and Chief
Executive Officer or the Executive Vice President & Chief Financial Officer to
designate certain other officers of the Corporation to provide instructions and
authorizations to Agent regarding the Corporation’s issuance and sale of
Commercial Paper.
     NOW, THEREFORE, the undersigned Executive Vice President and Chief
Financial Officer of the Corporation hereby designates the following officers of
the Corporation pursuant to the aforementioned resolution, to give Agent
instructions and authorizations from time to time respecting any and all matters
covered by the Commercial Paper Placement Agreement:

      NAME   TITLE
Ann Minder
  Treasury Manager
Karen Wollum
  Cash Management Analyst

 



--------------------------------------------------------------------------------



 



The Corporation shall furnish to Agent an Authorization consistent with the
provisions contained herein, substantially similar in form to Exhibit A to the
Agreement, upon which Authorization the Agent may rely until it receives written
notice of revocation or revision of such Authorization.

     IN WITNESS WHEREOF, I have executed this Certificate and Designation of
Authority the 30th day of October, 2006.

                  Issuer: CHS Inc.    
 
           
 
  By:   /s/ John Schmitz
 
   
 
           
 
  Its:   Executive Vice President & Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
     I, Nanci L. Lilja, Assistant Secretary of CHS Inc. (the “Corporation”), a
corporation organized and existing under the laws of the State of Minnesota, do
hereby certify that, at a meeting of the Corporation’s Board of Directors duly
held on the 7th day of July, 2006, at which a quorum was present and acting
throughout, the following resolution was adopted and is now in full force and
effect:
     WHEREAS, the Corporation desires to issue commercial paper obligations from
time to time, and further desires to retain M&I Marshall & Ilsley Bank (“M&I”)
as its agent to advise it in connection therewith.
     NOW, THEREFORE, BE IT RESOLVED, That the Corporation is authorized to issue
discounted short-term unsecured debt obligations with maturities not to exceed
270 days in the form of book-entry transactions evidenced in the books and
records of the Corporation (“Commercial Paper”), and to sell, negotiate and/or
discount the same upon such terms and conditions as the Corporation from time to
time may deem necessary and proper, but not to exceed $25,000,000 outstanding at
any one time; and
     FURTHER RESOLVED, That the President and Chief Executive Officer or the
Executive Vice President and Chief Financial Officer of the Corporation shall
execute a Commercial Paper Placement Agreement with M&I and any documents or
instruments related thereto, pursuant to which M&I will act as Corporation’s
Agent and advise Corporation with respect to the issuance of Commercial Paper;
solicit purchasers for such Commercial Paper; and place Commercial Paper with
purchasers; and
     FURTHER RESOLVED, That the Corporation is authorized to perform fully and
to carry out the terms, conditions and obligations incumbent upon Issuer which
are included in the Commercial Paper Placement Agreement; and
     FURTHER RESOLVED, That the President and Chief Executive Officer or the
Executive Vice President and Chief Financial Officer, or any one of them, be
authorized to take all actions and give such instructions from time to time as
may be necessary for the Corporation to issue and sell Commercial Paper, and to
designate certain other officers of the Corporation who may provide instructions
and authorizations to M&I in connection with the Corporation’s issuance and sale
of Commercial Paper pursuant to the Commercial Paper Placement Agreement; and
     FURTHER RESOLVED, That this resolution shall continue in full force and
effect until written notice of its amendment or revocation shall have been
received by M&I.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hand and the seal of the
Corporation this the 30th day of October, 2006.

                  Issuer: CHS Inc.    
 
           
 
  By:   /s/ Nanci L. Lilja
 
   
 
           
 
  Its:   Assistant Secretary    

 